DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0140689 to Dalfort et al in view of U.S. Patent Application Publication2009/0103915 to Aprile et al.
In regards to claims 1 and 11, Dalfort teaches a method/ a machine-readable medium storing code representing instructions to be executed by a processor (Figures 3a-3c) comprising
switching (360; [0029]) between a bidirectional port operation mode and a unidirectional port operation mode [0016-0017], the bidirectional port operation mode including a protected bidirectional port operation mode 
sending, in the unidirectional port operation mode and via a first port (261), a first optical signal and not sending and not receiving a second optical signal [0030, Lines 18-21]
receiving, in the unidirectional port operation mode and via a second port, the second optical signal [0030, Lines 18-21]
sending, in the bidirectional port operation mode and via the first port, the first optical signal [0030, Lines 13-15] and 
receiving, in the bidirectional port operation mode and via the first port, the second optical signal [0030, Lines 13-15] 
But Dalfort fails to expressly teach detecting, in the bidirectional port operation mode and via the second port, a third optical signal and not receiving the first signal and the second optical signal.  However, Aprile teaches an additional signal to be transmitted in order to determine a fault within the system and therefore switching to a different signal line.  0013, 0017] Since Dalfort teaches an additional coupler, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided an additional signal to determine or detect a failure within the system.  
	In regards to claims 2 and 12, Dalfort teaches actuating, before sending the first optical signal in the bidirectional operation mode, a first switch, switchable between a pass state and a block state, to the pass state and actuating, before receiving the second optical signal in the bidirectional operation mode, a second switch, switchable between the pass state and the block state, to the pass state.
	In regards to claims 3, 4, 13 and 14, Applicant claims wherein sending, in the unidirectional port operation mode and via the first port, the first optical signal and not sending corresponding to a wavelength and distinct from a wavelength of the second optical signal.  Since Applicant claims both the same and different wavelengths corresponding to the second optical signal, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a wavelength corresponding or distinct.  The wavelength of the optical signal must necessarily be either the same or different.  Further since Applicant has claimed both options and Applicant has not provided either option to solve a stated problem or is for a particular purpose, it appears either a corresponding wavelength or distinct wavelength would function equally as well.
	In regards to claims 5, 6, 15 and 16, Dalfort teaches wherein switching includes: actuating a first switch, switchable between a pass state and a block state, to the pass state; and actuating a second switch, switchable between the pass state and the block state, to the block state and wherein switching includes: actuating a first switch, switchable between a pass state and a block state, to the block state; and actuating a second switch, switchable between the pass state and the block state, to the pass state since Dalfort teaches switching between the first and second switches as desired. [0029-0030]
	In regards to claims 7 and 17, although Dalfort does not expressly teach sending, in the bidirectional port operation mode and via the first port, the first optical signal includes: sending the first optical signal at a wavelength distinct from a wavelength of the second optical signal, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a distinct wavelength in order to provide the desired optical signal.

	In regards to claims 9 and 19, Dalfort teaches the optical switch further includes an optical coupler (381 & 382) coupled to the first port via the first switch and the second port via the second switch.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose or reasonably suggest the optical switch is coupled to a first optical source and a second optical source, outputting light at a first frequency from the first optical source, the first optical signal having the first frequency when the optical switch is in the unidirectional port operation mode, the first optical signal and the third optical signal having the first frequency when the optical switch is in the bidirectional port operation mode; and outputting light at a second frequency from the second optical source that is coupled to an optical detector that is in turn coupled to the optical switch, the second optical signal having the second frequency when the optical switch is in the unidirectional port operation mode or the bidirectional port operation mode in addition to the accompanying features of the independent claim and any intervening claims.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the .
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874